 



Exhibit 10.3

ADDENDUM NO. 1
TO
MONEY TRANSFER AGREEMENT

     
DATE:
  October 31, 2003
 
   
PARTIES:
  Travelers Express Company, Inc. (“Company”)
 
   

  and
 
   

  ACE Cash Express, Inc. (“ACE”)

RECITALS:



  A.   Company and ACE are parties to that certain Money Transfer Agreement
dated June 30, 2000, including all Exhibits thereto and amendments (the
“Agreement”).     B.   The Parties now wish to add an Addendum to the Agreement.

AGREEMENT:

In consideration of the following terms and conditions, the receipt of which is
acknowledged, the Parties agree to amend the Agreement as follows:



I.   Signage.       Company will provide Ace with neon signs of a design
approved by Company (“Neons”). ACE agrees that it will install and maintain one
(1) Neon in a prominent place at each of its Locations, subject to approval of
list of Locations by Company and ACE. Company understands that a Neon might not
be installed at every Location due to limited space, aesthetics or lease
restrictions. ACE shall, whenever possible, place Neons in the front windows of
its Locations, but at all times has sole discretion regarding the placement of
the Neon. Notwithstanding the foregoing, in the event that laws, regulations, or
contractual restrictions prohibit ACE from installing and maintaining a Neon at
a particular Location, ACE will not be considered in violation of this signage
provision. Company will pay the costs for the Neons and installation costs,
including, but not limited to, wiring or additional hardware or labor required
for installation. Company will not provide any other compensation to ACE with
respect to Neons.   II.   Interpretation of Addendum.       In the event of any
conflict between the Agreement and this Addendum, the terms of this Addendum
shall control. Except as expressly amended, supplemented or modified by this
Addendum, the Agreement as heretofore in effect shall continue in full force and

1



--------------------------------------------------------------------------------



 



   effect. All capitalized terms contained in this Addendum, unless specifically
defined herein, shall have the respective meanings ascribed to them in the
Agreement. The provisions of Section 24 of the Agreement shall also apply to
this Addendum.   III.   Binding Effect.       This Addendum shall bind and
insure to the benefit of the Parties and their respective successors and
assigns, permitted by Paragraph 23 of the Agreement.

IN WITNESS WHEREOF, the Parties have executed this Addendum to be effective as
of the “Date” first set forth above.

              ACE CASH EXPRESS, INC.   TRAVELERS EXPRESS COMPANY, INC.
 
           
By:
  /s/ MICHAEL J. BRISKEY   By:   /s/ ANTHONY P. RYAN

           
 
            Print Name: Michael J. Briskey   Print Name: Anthony P. Ryan
 
            Title: Vice President Finance   Title: VP/GM
 
            Date: October 31, 2003   Date: November 10, 2003

2